Citation Nr: 1754274	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  16-36 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury.  

2.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1953 to February 1955. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This appeal was most recently before the Board in April 2017 when it was remanded for additional development.  Unfortunately, the remand directives have not been substantially completed and another remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The claim must be remanded because the most recent VA examinations fail to substantially comply with the previous remand directives through questioning the in-service occurrence of a cold injury, and by failing address the Veteran's schizophrenia.  In the previous remand, the Board specifically found the Veteran's reports of his in-service cold injury credible and requested that the examiner consider them as such.  Unfortunately, the examiner's opinion appears to independently evaluate whether the cold injury occurred and to that effect discusses the lack of in-service evidence.  While the Board appreciates the examiner's opinion, the Board would benefit from an opinion that focuses on whether the in-service cold injury is responsible for DJD, not if the injury occurred.  Similarly, the PTSD opinion fails to comply with the remand directives by not discussing the Veteran's schizophrenia.  The Board cannot adequately rate the Veteran's PTSD without benefiting from a medical opinion addressing whether the symptoms of the schizophrenia and PTSD can be separated, how they impact the Veteran, and to what extent the Veteran's required injections of paliperidone alleviate his PTSD. 


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  Any such records should be associated with the claims file.  

2.  Ask the Veteran to identify any private medical care providers who treated him for mental health issues and degenerative changes of the hands and feet, and make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his mental health condition and degenerative changes of the hands and feet.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations or obtain opinions to determine the nature, etiology, severity, and occupational impact of his PTSD and residuals of cold injury.   The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

With respect to PTSD, the examiner should address the severity of the Veteran's service-connected PTSD and discuss the level of social and occupational impairment attributable to that disability.  It is noted that the Veteran has also been diagnosed as having nonservice-connected schizophrenia.  Thus, the examiner should, to the extent medically possible, distinguish between any symptomatology and impairment attributable to the service-connected PTSD versus that attributable to the nonservice-connected schizophrenia.  The examiner should also discuss what impact the Veteran's required use of paliperidone has on the Veteran's PTSD symptomatology. 

With respect to the Veteran's cold injury residuals, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current degenerative changes of the hands and feet are causally related to his active service or any incident therein, including an in-service cold injury.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so.  The examiner is asked to consider the occurrence of a cold injury as given and to provide the Board with a medical opinion as to whether any such injury could be causally related to the degenerative changes experience by the Veteran. 


A complete explanation must be provided for any opinion offered.

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




